 



Exhibit 10.24
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (“Amendment”), entered into this 5th day of
May, 2005 by and between 222 SOUTH RIVERSIDE PROPERTY LLC, a Delaware limited
liability company, as Landlord, and SUA INSURANCE COMPANY, an Illinois statutory
insurance company, as Tenant.
R E C I T A L S:
     A. Landlord and Tenant entered into that certain Office Lease Agreement
dated as of February 3, 2005 (the “Lease”) for approximately 24,987 square feet
of rentable area (the “Premises”) located on the 16th floor of the building
located at 222 South Riverside Plaza, Chicago, Illinois, (the “Building”).
     B. Landlord and Tenant have heretofore entered into that certain Temporary
Occupancy Agreement dated December 22, 2004 (“23rd Floor Temporary Occupancy
Agreement”) pursuant to which Landlord is permitting Tenant to temporarily
occupy approximately 5,581 square feet of rentable area (“Original Temporary
Premises”) designated as Suites 2350 and 2360 and located on the 23rd floor of
the Building.
     C. Landlord and Tenant have also heretofore entered into that certain
Temporary Occupancy Agreement dated February 22, 2005 (“8th Floor Temporary
Occupancy Agreement”) pursuant to which Landlord is permitting Tenant to
temporarily occupy approximately 1,732 square feet of rentable area located on
the 8th floor of the Building and designated as Suite 865 (the "8th Floor
Temporary Premises”).
     D. Landlord and Tenant desire (i) to terminate the 23rd Floor Temporary
Occupancy Agreement, (ii) to permit Tenant to occupy, on a temporary basis,
5,267 square feet of rentable area located on the 18th floor of the Building and
depicted on Exhibit A-1 attached hereto (the “Substitute Temporary Premises”)
consisting of Suite 1855 (containing approximately 2,894 square feet of rentable
area) and Suite 1870 (containing approximately 2,373 square feet of rentable
area) and (iii) to extend the term of the 8th Floor Temporary Occupancy
Agreement to August 31, 2005.
     E. Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:
     1. Surrender of Original Temporary Premises. Tenant shall, no later than
May 22, 2005 (the “Surrender Date”), (a) remove all Tenant’s wiring, cabling,
fixtures, furniture and other property from the Original Temporary Premises;
(b) surrender possession of the Original Temporary Premises to Landlord in
broom-clean condition; and (c) surrender to Landlord all keys for the Original
Temporary Premises. If Tenant performs all of its obligations under the
immediately preceding sentence before May 22, 2005, the date on which Tenant has

 



--------------------------------------------------------------------------------



 



performed the last of such obligations shall be deemed to be the “Surrender
Date”. Tenant does hereby acknowledge and agree that Tenant’s surrender of the
Original Temporary Premises to Landlord shall not terminate the Lease with
respect to the Premises or release Tenant from its obligations under the 23rd
Floor Temporary Occupancy Agreement including, but not limited to, Tenant’s
obligation to pay Gross Rent (as defined in the 23rd Floor Temporary Occupancy
Agreement), and all other charges imposed on Tenant under the 23rd Floor
Temporary Occupancy Agreement accruing with respect to the Original Temporary
Premises up to and including the Surrender Date. Tenant shall be liable to
Landlord for costs incurred by Landlord as a result of Tenant’s failure to
perform any of the foregoing, which liability shall survive the Surrender Date.
     Tenant hereby certifies, with respect to Tenant’s rights in and occupancy
of the Original Temporary Premises, that the following statements are true as of
the date hereof and will be true on the Surrender Date:
     (a) There exist no subleases affecting the Original Temporary Premises or
any part thereof;
     (b) Tenant has not assigned or encumbered Tenant’s interest under the 23rd
Floor Temporary Occupancy Agreement or any part thereof;
     (c) Tenant has not at any time done or suffered any act or omission and
will not do or suffer any act or omission whereby the Original Temporary
Premises or any part thereof is or may be in any way charged, assessed or
encumbered. No contracts for the furnishing of any labor or materials with
respect to improvements or alterations in or about the Original Temporary
Premises have been let by Tenant or are outstanding that have not been performed
and satisfied; and
     (d) Tenant has full authority to execute and deliver this Amendment.
     Tenant agrees to defend, indemnify and save Landlord harmless from and
against all loss, cost, damage and expense sustained by Landlord (including,
without limitation, all expenses, costs and reasonable attorneys’ fees of
Landlord in any action or defense undertaken by Landlord to protect itself from
such loss or damage) resulting from any breach by Tenant of the covenants,
representations and warranties made herein, from any lien, charge, encumbrance
or claim against the Original Temporary Premises relating to any work or action
caused or undertaken by or on behalf of Tenant prior to the Surrender Date, from
any failure of Tenant to surrender possession of the Original Temporary Premises
on or before the Surrender Date in the manner required hereunder, and from any
claim against Landlord for which the Tenant is responsible or which has occurred
as a result of Tenant’s action or inaction, which obligation shall survive the
Surrender Date. Tenant’s failure to surrender possession of the Original
Temporary Premises to Landlord by the Surrender Date in the manner required
hereunder shall be deemed a Default under the Lease entitling Landlord, without
the necessity of any further notice, to exercise all of its rights and remedies
in connection therewith, including, without limitation, the right to recover
holdover rent from Tenant with respect to the Original Temporary Premises at a
rate equal to two hundred

2



--------------------------------------------------------------------------------



 



percent (200%) of the Gross Rent due under the 23rd Floor Temporary Occupancy
Agreement for the period of such holdover.
     2. Substitute Temporary Premises. Effective as of the Substitute Temporary
Premises Commencement Date (hereinafter defined), the Substitute Temporary
Premises shall be added to the Premises upon all of the terms and conditions of
the Lease as modified herein. The Lease of the Substitute Temporary Premises
shall terminate upon the earlier to occur of (a) August 31, 2005, and (b) the
expiration or sooner termination of the Lease with respect to the Premises.
Tenant shall have the right to terminate the Lease with respect to the
Substitute Temporary Premises (but not with respect to the portion of the
Premises located on the 16th floor of the Building) prior to August 31, 2005 in
the event that the initial tenant improvement work to be performed in the
portion of the Premises located on the 16th floor of the Building has been
completed, by delivering 30 days prior written notice of such early termination
to Landlord. The term “Substitute Temporary Premises Commencement Date” shall
mean the date upon which Landlord delivers possession of the Substitute
Temporary Premises to Tenant, which date shall be within two (2) business days
after the date this Amendment is fully executed and delivered. Notwithstanding
the foregoing, Landlord’s failure to deliver possession of the Additional Space
to Tenant by such date for reasons outside Landlord’s reasonable control shall
not affect the enforceability of this Amendment, or subject Landlord to any
liability to Tenant for damages or be deemed a default by Landlord of its
obligations under the Lease. Tenant’s failure to surrender possession of the
Substitute Temporary Premises to Landlord by the end of the term of the Lease
with the respect to the Substitute Temporary Premises shall be deemed a Default
under the Lease entitling the Landlord, without the necessity of any further
notice, to exercise all of its rights and remedies in connection therewith,
including, without limitation, the right to recover holdover rent from Tenant
with respect to the Substitute Temporary Premises at a rate equal to 200% of the
temporary premises rent for the period of such holdover.
     3. Gross Rent. Commencing on the Substitute Temporary Premises Commencement
Date, Tenant shall, in addition to the Base Rent and Additional Rent payable
with respect to the Premises, pay to Landlord rent (“Temporary Premises Rent”)
with respect to the Substitute Temporary Premises in the manner and at the times
set forth in Section 6 of the Lease for the payment of Base Rent and in the
amounts hereinafter provided, without demand, deduction or setoff, except as
expressly provided in the Lease. Temporary Premises Rent shall be payable in
equal monthly installments of $10,972.92.
     4. Condition of Substitute Temporary Premises. Tenant acknowledges that it
is leasing the Substitute Temporary Premises in its “as is” condition, and that
no agreements to alter, remodel, decorate, clean or improve the Substitute
Temporary Premises have been made by Landlord or any party acting on Landlord’s
behalf. Tenant acknowledges and agrees that it shall not perform any alterations
in the Substitute Temporary Premises.
     5. 8th Floor Temporary Premises. The term of the 8th Floor Temporary
Occupancy Agreement is hereby extended to August 31, 2005 (the “8th Floor
Temporary Premises Expiration Date”). Tenant shall have the right to terminate
the 8th Floor Temporary Occupancy Agreement (but not with respect to the portion
of the Premises located on the 16th floor of the Building) prior to August 31,
2005 if the initial tenant improvement work to be performed in the

3



--------------------------------------------------------------------------------



 



portion of the Premises located on the 16th floor of the Building has been
completed, by delivering 30 days prior written notice of such early termination
to Landlord. Tenant shall pay Landlord monthly rent for use of the 8th Floor
Temporary Premises through the 8th Floor Temporary Premises Expiration Date in
the amount of $3,608.33. On or before the 8th Floor Temporary Premises
Expiration Date, Tenant shall (a) remove all Tenant’s wiring, cabling, fixtures,
furniture and other property from the 8th Floor Temporary Premises;
(b) surrender possession of the 8th Floor Temporary Premises to Landlord in
broom-clean condition; and (c) surrender to Landlord all keys for the 8th Floor
Temporary Premises. Tenant’s failure to surrender possession of the 8th Floor
Temporary Premises to Landlord by the 8th Floor Temporary Premises Expiration
Date in the condition required above shall be deemed a Default under the Lease
entitling Landlord, without necessity of any further notice, to exercise all of
its rights and remedies in connection therewith, including, without limitation,
the right to recover holdover rent from Tenant with respect to the 8th Floor
Temporary Premises at a rate equal to two hundred percent (200%) of the
Temporary Premises Rent for the period of such holdover.
     6. Electricity. Tenant shall pay for electricity used at the Substitute
Temporary Premises and the 8th Floor Temporary Premises directly to the electric
utility company.
     7. Brokers. Landlord and Tenant each represent and warrant to the other
that the only broker they have dealt with in connection with this Amendment is
The John Buck Company, whose commission and fees shall be paid by Landlord
pursuant to a separate written agreement. Landlord and Tenant each agree to
defend, indemnify and hold the other harmless from and against all claims by any
other broker for fees, commissions or other compensation to the extent such
broker alleges to have been retained by the indemnifying party in connection
with the execution of this Amendment. The provisions of this paragraph shall
survive the expiration or sooner termination of the Lease.
     8. Limitation of Landlord’s Liability. The obligations of Landlord under
the Lease as amended by this Amendment do not constitute personal obligations of
the individual partners, members, directors, officers, shareholders, trustees or
beneficiaries of Landlord, and Tenant shall not seek recourse against the
partners, members, directors, officers, shareholders, trustees or beneficiaries
of Landlord, or any of their personal assets for satisfaction of any liability
with respect to the Lease as amended by this Amendment. In the event of any
default by Landlord under the Lease as amended by this Amendment, Tenant’s sole
and exclusive remedy shall be against Landlord’s interest in the Building and
the real property on which it is located. The provisions of this paragraph are
not designed to relieve Landlord from the performance of any of its obligations
hereunder, but rather to limit Landlord’s liability in the case of the recovery
of a judgment against it, as aforesaid, nor shall any of the provisions of this
paragraph be deemed to limit or otherwise affect Tenant’s right to obtain
injunctive relief or specific performance or availability of any other right or
remedy which may be accorded Tenant by law or the Lease. In the event of sale or
other transfer of Landlord’s right, title and interest in the Building, Landlord
shall be released from all liability and obligations thereafter accruing under
the Lease as amended by this Amendment; provided, that this paragraph shall
inure to the benefit of any such purchaser or transferee.

4



--------------------------------------------------------------------------------



 



     9. Miscellaneous. Except as modified herein, the Lease and all of the terms
and provisions thereof shall remain unmodified and in full force and effect as
originally written. In the event of any conflict or inconsistency between the
provisions of the Lease and the provisions of this Amendment, the provisions of
this Amendment shall control. All terms used herein but not defined herein which
are defined in the Lease shall have the same meaning for purposes hereof as they
do for purposes of the Lease. The Recitals set forth above in this Amendment are
hereby incorporated by this reference. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
beneficiaries, successors and assigns.
     10. Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
day and year first above written.
LANDLORD:
222 SOUTH RIVERSIDE PROPERTY LLC,
a Delaware limited liability company

By:   BCSP III Illinois Manager LLC,
a Delaware limited liability company, its Manager

By:   Beacon Capital Strategic Partners III, L.P.,
a Delaware limited partnership, its sole member

By:   BCP Strategic Partners III, L.P.,
a Delaware limited partnership,
its General Partner

By:   Beacon Capital Partners, LLC,
a Delaware limited liability company,
its Manager

                  By:   /s/ Philip J. Brannigan, Jr.         Name:          
Title:        

TENANT:
SUA INSURANCE COMPANY, an Illinois
statutory insurance company

                  By:   /s/ Scott Goodreau         Name:   Scott Goodreau       
Title:   VP, General Counsel     

6



--------------------------------------------------------------------------------



 



EXHIBIT A-1
SUBSTITUTE TEMPORARY PREMISES
(FLOOR PLAN) [c24209c2420903.gif]

A-1



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c24209c2420904.gif]

A-2